Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the IDS Statement filed on 08/03/2022:
Claims 1-9 and 11-17 have been examined.
Claims 1-9 and 11-17 have been allowed.

Response to IDS Statement filed on 08/03/2022
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial and previous search (by previous examiner and undersign examiner) and additional search (by undersigned examiner), in response to IDS Statement filed on 08/03/2022, the undersigned examiner was able to find the closest prior art of record, which is MITSUGI (DE 11201000670T5) taken either individually or in combination with other prior art of KONDO (JP 2002271783A), YAMAMOTO (WO 2005080120A1), MESSELY (EP 2660625A1), Sugiyama (US 20120221215A1) and Hammori (DE 102013016240A1), who describe, in a driving support, device connected to a camera mounted on a vehicle and having a wide-angle lens for imaging a road surface in a direction in which the vehicle is moving, and on a display device displaying an image based on a camera image, which is an image captured by the camera, the driving support device that detects vehicle information including a gear state, which is a state of a transmission of the vehicle, and a speed; judging a state of preparation for a movement, which is a state in which the vehicle is movable and stops, and a state to start the movement, which is a state until a predetermined condition exists during the movement from the start of the movement and wherein the vehicle is moving, and a state during the movement, which is a state in which the vehicle moves after the condition during the movement is present; generating a wide-angle image, which is an image that can see a wide area, though it has image distortion when the vehicle state is the state of preparation for the movement or the state of the start of the movement, and generating an image without image distortion, which is an image in which the image distortion due to the lens shape and the image distortion by the projection system are eliminated from the camera image when the vehicle state is the state during the movement.
In regards to claims 1-9 and 11-17, MITSUGI (DE 11201000670T5) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
changing, by the control device in response to receiving by the operating device the operating actuation, a display of size and angle of a street map view in relation to a road surface between a first perspective and a second perspective / in response to the operating device receiving the operating actuation; 
adjusting, by the control device, the display of size and angle of the street map view continuously between the first perspective and the second perspective;
adjusting the display of size and angle of the street map view continuously on a predefined virtual visualization path between the first perspective and the second perspective; 
wherein the first perspective is substantially perpendicular to the road surface and comprises a virtual animated global perspective, and wherein the second perspective is substantially parallel to the road surface and comprises real image recordings of the environment lying in the driving direction of the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662